OMB APPROVAL OMB Number: 3235-0578 Expires: April 30, 2013 Estimated average burden hours per response 10.5 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-08448 Pioneer Emerging Markets Fund (Exact name of registrant as specified in charter) 60 State Street, Boston, MA 02109 (Address of principal executive offices) (ZIP code) Terrence J Cullen, Pioneer Investment Management, Inc., 60 State Street, Boston, MA 02109 (Name and address of agent for service) Registrant's telephone number, including area code: (617) 742-7825 Date of fiscal year end: November 30 Date of reporting period: August 31, 2011 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after close of the first and third fiscal quarters, pursuant to Rule 30b1-5under the Investment Company Act of 1940 (17 CFR 270.30b-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. Schedule of Investments. Pioneer Emerging Markets Fund Schedule of Investments8/30/11 Shares Value PREFERRED STOCKS - 3.8 % Energy - 1.3 % Integrated Oil & Gas - 1.3 % Petrobras Brasileiro SA $ Total Energy $ Food, Beverage & Tobacco - 1.5 % Brewers - 1.5 % Companhia de Bebidas Das $ Total Food, Beverage & Tobacco $ Utilities - 0.9 % Electric Utilities - 0.9 % Cia Paranaense de Energia $ Total Utilities $ TOTAL PREFERRED STOCKS (Cost$16,756,195) $ COMMON STOCKS - 90.3 % Energy - 12.5 % Coal & Consumable Fuels - 1.4 % Adaro Energy PT $ Yanzhou Coal Mining* $ Integrated Oil & Gas - 5.2 % Gazprom (A.D.R.) * $ PetroChina Co., Ltd. Petroleo Brasileiro SA Rosneft Oil Co. (G.D.R.) * $ Oil & Gas Exploration & Production - 2.7 % Novatek OAO (G.D.R.) * $ Petrominerales, Ltd. (b) $ Oil & Gas Storage & Transportation - 3.1 % Petronet LNG, Ltd. $ Ultrapar Participacoes SA $ Total Energy $ Materials - 13.5 % Commodity Chemicals - 1.8 % Petronas Chemicals $ PTT Chemical PCL $ Construction Materials - 2.6 % Anhui Conch Cement Co., Ltd. * (b) $ China National Building Material Co. Ltd. PT Indocement Tunggal Prakarsa Tbk $ Diversified Metals & Mining - 2.1 % Exxaro Resources, Ltd. $ Fertilizers & AgriculturalChemicals - 1.7 % Sociedad Quimica y Minera de Chile SA * (b) $ Uralkali * $ Gold - 1.3 % IAMGOLD Corp. $ Precious Metals & Minerals - 0.9 % Fresnillo Plc * $ Polymetal * $ Steel - 3.2 % Kumba Iron Ore, Ltd. $ Vale SA (A.D.R.) $ Total Materials $ Capital Goods - 1.0 % Construction & Engineering - 1.0 % Samsung Engineering Co., Ltd. * $ Total Capital Goods $ Transportation - 2.3 % Air Freight & Couriers - 0.8 % Hyundai Glovis Co., Ltd. * $ Airlines - 0.9 % Copa Holdings SA $ Marine Ports & Services - 0.6 % Global Ports Investments, Ltd. (G.D.R.) * $ Total Transportation $ Automobiles & Components - 1.4 % Automobile Manufacturers - 1.4 % PT Astra International $ Total Automobiles & Components $ Consumer Durables & Apparel - 1.5 % Apparel, Accessories & Luxury Goods - 1.5 % Titan Industries, Ltd. $ Total Consumer Durables & Apparel $ Consumer Services - 6.6 % Casinos & Gaming - 4.8 % Sands China, Ltd. * $ Wynn Macau, Ltd. * (b) $ Restaurants - 1.8 % Jubilant Foodworks, Ltd. * $ Total Consumer Services $ Retailing - 2.6 % Apparel Retail - 2.1 % Belle International Holdings, Ltd. * $ Mr Price Group, Ltd. * $ Specialty Stores - 0.5 % Sa Sa International Holdings, Ltd. $ Total Retailing $ Food & Drug Retailing - 1.2 % Food Retail - 1.2 % BIM Birlesik Magazalar AS * $ President Chain Store Corp. * $ Total Food & Drug Retailing $ Food, Beverage & Tobacco - 6.9 % Packaged Foods & Meats - 2.7 % Charoen Pokphand Foods PCL $ Tingyi Holding Co. * $ Soft Drinks - 1.0 % Fomento Economico Mexicano SA de C.V. $ Tobacco - 3.2 % ITC Ltd $ Souza Cruz SA $ Total Food, Beverage & Tobacco $ Household & Personal Products - 1.4 % Household Products - 1.2 % LG Household & Health Care, Ltd. * $ Personal Products - 0.2 % Hypermaracas SA Sao Paulo * $ Hypermarcas SA * $ Total Household & Personal Products $ Health Care Equipment & Services - 1.8 % Health Care Facilities - 1.8 % Life Healthcare Group Holdings, Ltd. * $ Total Health Care Equipment & Services $ Pharmaceuticals & Biotechnology - 3.8 % Biotechnology - 1.0 % Seegene, Inc. * $ Pharmaceuticals - 2.8 % Celltrion, Inc. * $ Genomma Lab Internacional SA de CV * $ Total Pharmaceuticals & Biotechnology $ Banks - 4.7 % Diversified Banks - 4.7 % Bank Mandiri Tbk $ Bank Rakyat Indonesia China Minsheng Banking Corp., Ltd. * (b) CIMB Group Holdings Bhd State Bank of India, Ltd. $ Total Banks $ Insurance - 1.3 % Property & Casualty Insurance - 1.3 % PICC Property and Casualty Co., Ltd. $ Total Insurance $ Real Estate - 2.5 % Real Estate Development - 2.5 % China Overseas Land & Investment, Ltd. $ Soho China, Ltd. * $ Total Real Estate $ Software & Services - 3.0 % Internet Software & Services - 1.3 % Baidu, Inc. * $ IT Consulting & Other Services - 1.7 % Tata Consultancy Services, Ltd. $ Total Software & Services $ Technology Hardware & Equipment - 1.7 % Computer Storage & Peripherals - 1.7 % Catcher Technology Co., Ltd. * $ Total Technology Hardware & Equipment $ Semiconductors - 3.0 % Samsung Electronics * $ Taiwan Semiconductor Manufacturing Co. (A.D.R.) $ Total Semiconductors $ Telecommunication Services - 14.0 % Integrated Telecommunication Services - 4.2 % Chunghwa Telecom Co., Ltd. $ Telesp Participacoes SA (A.D.R.) * $ Wireless Telecommunication Services - 9.8 % China Mobile, Ltd. $ Millicom International Cellular SA * Tim Participacoes SA * (b) Vodacom Group, Ltd. $ Total Telecommunication Services $ Utilities - 3.5 % Electric Utilities - 3.0 % Cemig SA (A.D.R.) * $ CLP Holdings, Ltd. * Hong Kong Electric Holdings, Ltd. $ Water Utilities - 0.5 % Guangdong Investment, Ltd. $ Total Utilities $ TOTAL COMMON STOCKS (Cost$389,929,853) $ RIGHTS/WARRANTS - 0.0 % Household & Personal Products - 0.0 % Personal Products - 0.0 % Hypermarca Sa Warrants * $ 0 TOTAL RIGHTS/WARRANTS Principal Amount ($) (Cost$0) $ 0 TEMPORARY CASH INVESTMENTS - 5.7 % Securities Lending Collateral- 5.7 % (c) Certificates of Deposit: Bank of America NA, 0.19%, 9/2/11 $ Bank of Montreal Chicago, 0.18%, 10/20/11 Bank of Nova Scotia, 0.26%, 9/29/11 Bank of Nova Scotia, 0.32%, 6/11/12 Canadian Imperial Bank of Commerce NY, 0.21%, 10/3/11 DnB NOR Bank ASA NY, 0.22%, 11/14/11 National Australia Bank NY, 0.27%, 10/19/11 RaboBank Netherland NV NY, 0.29%, 4/2/12 Royal Bank of Canada NY, 0.33%, 12/2/11 Skandinav Enskilda Bank NY, 0.33%, 12/6/11 Westpac Banking Corp. NY, 0.33%, 12/6/11 $ Commercial Paper: ABTPP, 0.10%, 9/26/11 $ American Honda Finance, 0.30%, 1/11/12 Australia & New Zealand Banking Group, 0.15%, 9/6/11 CHARFD, 0.14%, 9/13/11 CHARFD, 0.14%, 9/8/11 Federal Farm Credit Bank, 0.18%, 8/20/12 General Electric Capital Corp., 0.37%, 4/10/12 General Electric Capital Corp., 0.42%, 7/27/12 General Electric Capital Corp., 0.48%, 11/21/11 JDCCPP, 0.10%, 9/20/11 JPMorgan Chase & Co., 0.28%, 7/17/12 NABPP, 0.19%, 10/3/11 NESCAP, 0.19%, 12/20/11 NORDNA, 0.28%, 1/9/12 OLDLLC, 0.17%, 10/5/11 OLDLLC, 0.17%, 10/711 PGPP, 0.14%, 11/3/11 Royal Bank of Canada NY, 0.30%, 8/17/12 SANCPU, 0.64%, 9/1/11 Sanofi Aventis, 0.17%, 10/20/11 SOCNAM, 0.22%, 9/1/11 Svenska Handelsbanken, 0.29%, 6/29/12 TBLLC, 0.12%, 9/7/11 TBLLC, 0.17%, 10/12/11 TBLLC, 0.18%, 10/5/11 Toyota Motor Credit Corp., 0.33%, 9/8/11 VARFUN, 0.19%, 10/19/11 Wachovia, 0.38%, 10/15/11 Wachovia, 0.40%, 3/1/12 Wells Fargo & Co., 0.34%, 1/24/12 WMT, 0.08%, 9/7/11 $ Tri-party Repurchase Agreements: BNP Paribas, Inc., 0.06%, 9/1/11 $ RBS Securities, Inc., 0.06%, 9/1/11 $ Shares Money Market Mutual Funds: Dreyfus Preferred Money Market Fund $ Fidelity Prime Money Market Fund $ Total Securities Lending Collateral $ TOTAL TEMPORARY CASH INVESTMENTS (Cost$26,918,302) $ TOTAL INVESTMENT IN SECURITIES - 99.8% (Cost$436,304,350) (a) $ OTHER ASSETS AND LIABILITIES - 0.2% $ TOTAL NET ASSETS - 100.0% $ (A.D.R.) American Depositary Receipt (G.D.R.) Global Depositary Receipt * Non-income producing security. (a) At August 31, 2011, the net unrealized gain on investments based on cost for federal income tax purposes of $436,304,350 was as follows: Aggregate gross unrealized gain for all investments in which there is an excess of value over tax cost $ Aggregate gross unrealized loss for all investments in which there is an excess of tax cost over value Net unrealized gain $ (b) At August 31, 2011, the following securities were out on loan: Shares Security Value Anhui Conch Cement Co., Ltd. * $ China Minsheng Banking Corp., Ltd. * Petrominerales, Ltd. Sociedad Quimica y Minera de Chile SA * Tim Participacoes SA * Wynn Macau, Ltd. * Total $ (c) Securities lending collateral is managed by Credit Suisse AG, New York Branch. Various inputs are used in determining the value of the Fund's investments.These inputs are summarized in the three broad levels listed below. Highest priority is given to Level 1 inputs and lowest priority is given to Level 3. Level 1 – quoted prices in active markets for identical securities Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund's own assumptions in determining fair value of investments) The following is a summary of the inputs used as of August 31, 2011, in valuing the Fund's assets: Level 1 Level 2 Level 3 Total Preferred Stocks $ $
